Citation Nr: 0916321	
Decision Date: 05/01/09    Archive Date: 05/12/09

DOCKET NO.  06-16 246	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss. 

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a foot disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel



INTRODUCTION

The Veteran had active duty from April 1966 to January 1968 
and from March 2003 to September 2004, with additional 
periods of inactive duty for training.   

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 2005 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion only when it is 
deemed necessary to make a decision on the claim. 38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2008).  See 
also Robinette v. Brown, 8 Vet. App. 69, 76 (1995).  

A preexisting injury or disease will be considered to have 
been aggravated by active service if there is an increase in 
disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  See 38 U.S.C.A. § 1153 (West 2002); 
38 C.F.R. § 3.306(a) (2008). Aggravation may not be conceded 
where the disability underwent no increase in severity during 
service on the basis of all the evidence of record pertaining 
to the manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153 (West 2002); 38 
C.F.R. § 3.306(b) (2008); Falzone v. Brown, 8 Vet. App. 398, 
402 (1995).

As to the claim for bilateral hearing loss, the Veteran was 
shown to have hearing loss for VA compensation purposes 
during June 1991 and April 1995 Army National Guard periodic 
examinations.  Additionally, during his second period of 
active duty, a July 2004 Statement of Medical Examination and 
Duty Status report noted that due to the constant noise from 
Humvee's, blastings and generators, the Veteran had lost 
considerable hearing in both ears.  A September 2004 VA 
consultation report included an audiogram which showed that 
the Veteran had current hearing loss.  On remand, the Veteran 
should be afforded an examination to determine whether he had 
preexisting hearing loss and if that hearing loss was 
aggravated in service.

As to the claim for tinnitus, the Board notes that the 
September 2004 VA consultation report noted the Veteran's 
complaints of tinnitus.  On remand, the Veteran should be 
afforded an examination to determine whether his current 
tinnitus is related to service. 

As to the claim for a foot disability, the Veteran complained 
of left heel pain diagnosed as plantar fasciitis in February 
2004 (during his second period of active duty).  A March 2004 
record noted that he complained of right heel pain and in 
July 2004, he complained of left heel pain.  Current 
treatment records show diagnosis of plantar fasciitis 
affecting both feet.  On remand, the Veteran should be 
afforded an examination to determine the etiology of his 
current plantar fasciitis 

Accordingly, the case is REMANDED for the following action:

1.	Schedule the Veteran for a VA audiology 
examination to determine the nature and 
etiology of any hearing loss and/or 
tinnitus.  The claims folder, to 
include a copy of this Remand, must be 
made available to and reviewed by the 
examiner prior to completion of the 
examination report, and the examination 
report must reflect that the claims 
folder was reviewed.  Any indicated 
studies should be performed.  

The examiner should (1) comment on 
whether the Veteran had hearing loss 
prior to his second entrance into 
active service (reconciling any opinion 
with the June 1991 and April 1995 Army 
National Guard periodic audiometric 
examinations) and, if so (2) provide an 
opinion as to whether it increased in 
severity during active service beyond 
its natural progress (reconciling any 
opinion with the July 2004 service 
treatment record reflecting treatment 
for hearing loss) and (3) determine if 
there is 50 percent probability or 
greater that any current tinnitus is 
related to active service (reconciling 
any opinion with September 2004 VA 
consultation report noting the 
Veteran's complaints of tinnitus).  

2.	Schedule the Veteran for a VA 
examination to determine the nature and 
etiology of any current foot problems.  
The claims folder, to include a copy of 
this Remand, must be made available to 
and reviewed by the examiner prior to 
completion of the examination report, 
and the examination report must reflect 
that the claims folder was reviewed.  
Any indicated studies should be 
performed.  

The examiner should determine if there 
is 50 percent probability or greater 
that any current foot disability is 
related to active service, to include 
complaints of heel pain in service 
(reconciling any opinion with the 
service treatment records reflecting 
treatment for bilateral heel pain in 
2004).  The rationale for any opinion 
expressed must be provided.  

3.	Then after ensuring any other necessary 
development has been completed, 
readjudicate the Veteran's claims. If 
action remains adverse to the Veteran, 
provide him and his representative with 
a supplemental statement of the case 
and allow an appropriate opportunity to 
respond.  Thereafter, the case should 
be returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




